﻿This is the first time I have had the privilege of
addressing this prestigious world forum. To arrive here,
I travelled a long road. I was born in a small village
high in the Andes, at an altitude of nearly 4,000 metres
above sea level. Like millions of brothers from our
continent of Latin America, I know first-hand the hard
face of poverty.
To survive, in my childhood, I sold newspapers,
lottery tickets and shined the shoes in which others
walked.
Today, I have come before this world assembly as
the constitutional President of Peru, bringing the
stories, the hopes and the dreams of millions of
Peruvians.
I come from a country that is heir to an ancient
culture and the cradle of great civilizations. I come to
lead our present with responsibility and to construct
our future with vision. Thus, in these few brief
minutes, I would like to share with the Assembly three
subjects that are of the greatest concern to my
Government:
First of all, I would like to be clear about one
thing: we are engaged in a head-on struggle against
terrorism and its perverse alliance with drug trafficking
and corruption. These are scourges for which there can
be no room for ambiguity. With the same
determination, however, I need to point out that the
world is facing the enormous challenge of mustering
the necessary clear vision so as not to put off the
human development agenda, which in large measure is
the underlying principle of the United Nations.
Secondly, there is the need to reduce military
expenditures in Latin America and in the world, so that
these resources can be channelled instead into a direct
fight against poverty.
Thirdly, we need to think and act together in
dealing with the world economic situation to protect
employment opportunities and income for the poorest.
There can be no real democracy without sustained
economic growth that will generate decent jobs.
Barely a year ago, Peru was enmeshed in a
dramatic struggle between a corrupt dictatorship and
the hopes for democracy of the vast majority of the
Peruvian people. Faced with this situation, we
Peruvians stood up and proved capable of mobilizing
ourselves and peacefully struggling to regain our
democracy and our freedom. On behalf of millions of
men and women of my country, I would like to thank
the peoples and Governments of the world for their
friendship, active role and solidarity in helping us
regain our democracy.
Today, Peru has now begun a new democratic
dawn. We are aware, however, that we have great
responsibilities. We must strengthen a full-fledged
democracy and our still fragile institutions and
reactivate our economy so as to achieve sustainable
growth that will generate decent and productive jobs.
We must strengthen our institutions and defeat poverty,
which form an indissoluble part of the same goal,
because poverty, corruption and drug trafficking
conspire against democracy. We can now declare, here
before the international community, that the time has
come to give a human face to globalization, so that
competitiveness becomes permanent.
We Peruvians have freshly inscribed in our
collective memory a horror of terrorism. During the 20
years of terror, Peru has lost 25,000 human lives, which
has cost more than $30 billion and has left the poor
even poorer. That is why I reaffirm our deep solidarity
with the people and Government of the United States in
the face of the insanity of terror of 11 September. This
was not an attack against the United States alone. It
was an attack against the peoples that believe in peace
and democracy, for all our differences of opinion.
We are determined to take unambiguous actions
to fight terrorism. We shall do so in the spirit of respect
for religious freedoms and ethnic identity. We will
actively contribute to the work that has been entrusted
to the ad hoc Committee of the Security Council,
making available to it the experts that may be
necessary to intelligently fight the threat of
international terrorism within the framework of the
principles of the Charter and the decisions of the
Security Council.
At an inter-American multilateral forum, we
made an effective contribution. This week we
introduced before the Organization of American States
a draft convention against terrorism. In keeping with
this purpose, this morning we deposited at the
Secretary-General’s office the following instruments:
the Statute of the International Criminal Court; the
9

International Convention for the Suppression of
Terrorist Bombings; and the International Convention
for the Suppression of the Financing of Terrorism.
Thus, my country has become a party to all
international treaties against terrorism.
Our States must build up an extensive network of
obligations to effectively cooperate in the judicial,
police, information and financial fields to facilitate the
capture and extradition of the perpetrators of crimes
against humanity or of acts of corruption that lead to
such crimes. Human rights violations and corruption
are two sides of the same coin. They spell impunity.
It would not be possible to face up to corruption
without linking it with the fight against drug trafficking
and money laundering. We are working hard in this
regard. We have established high-level authorities
directly under the head of State to wage the fight
against drug trafficking and corruption.
I know that this is a decision that impinges upon
powerful interests. We shall not be swayed from our
determination. Peru is now seeking to re-establish
democracy to the fullest. We are aware, however, that
there are powerful forces hidden in the shadows,
which, with certain political accomplices, are trying to
achieve impunity for the corruption committed during
the decade of Montesinos and Fujimori. That is why,
addressing you from this prestigious forum, I call on
the international community not to allow, as the
globalization of justice process, for capricious
interpretation of certain national laws that trivialize
actions or allow for the granting of impunity.
There is no justification for a democratic
government to sacrifice development of the poor for
the sake of an arms race. Therefore, the second issue
central to our foreign policy is our proposal, which we
put to the Heads of State and Government of Latin
America, for an immediate freeze on the purchase of
offensive weapons in the region. We also seek an
agreement among the countries of Latin America to
reduce their military expenditures and to reorient their
financial resources towards investment in nutrition,
health and education.
Peru has recently achieved important agreements
on this issue with the brotherly countries of Chile and
Ecuador and is promoting an understanding among the
other countries of our region that will allow us to
embark together on the path towards the reduction of
poverty there. Peace is not only the silence of guns; it
should also mean dignity for the poor. This proposal is
aimed at the adoption of a broad regional framework to
reduce military spending. However, might we not also
consider expanding this proposal, which is not a new
one, to other regions around the globe? We must invest
in the great enterprise of knowledge — in the minds of
our people. That means investing more, and more
wisely, in nutrition, health and education.
The third item relates to our concern about the
global economy. We regret the onset of recession in the
most important developed economies, which is
shrinking markets, eliminating jobs and thus hindering
the implementation of the measures set out in the
Millennium Declaration. There is an urgent need to
control the damage being done to the poor economies
by the current global economic crisis. It is therefore
important that the next round of the World Trade
Organization not be an aseptic commercial round. It
should be a round on behalf of the poorest, avoiding
protectionist policies for the agricultural sector of the
industrialized countries and allowing the textile
industry to create good jobs in our countries.
I call on the people of the world to embark
unflinchingly and without fear on the path towards a
future of peace and democracy, without terrorism,
without violations of human rights and without
impunity. I am convinced that, together, we can build a
globalized, competitive yet united world with a human
face. In that respect, Peru assumes its responsibility
today before the General Assembly.